Lewis, J.
1. Where in a criminal trial there was evidence tending to prove the good character of the accused, and the judge omitted to charge the jury with respect to the law bearing on this subject before they had retired to consider of their verdict, it was neither erroneous nor prejudicial to the accused to recall them and supply the omission in the original instructions.
2. The charge which the court gave on the law relating to good character being in substance correct, the exception to the same, presenting the objection that it “ was general and not specific as to the law of good character, and did not give to the jury the law in relation thereto,” was itself defective, in that it failed to point out in what respect the charge was incomplete, or what it required to render it sufficiently full and specific.
3. The evidence warranted the conviction of the accused, and it does not appear that the court erred in refusing to grant a new trial.

Judgment affirmed.


All the Justices concurring.